Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 06/23/2021. 
Claims 19, 29, 36, 40 are pending and amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
Applicant amends the claims to recite a CU of a radio access network node, wherein the RAN node comprises a CU and at least two DU nodes. Applicant argues that Kang fails to disclose the amended feature. 
In particular, Applicant argues that a relay station (or relay node) is different than a DU node. Applicant argues that the architecture is related to different standard and relates to different interfaces than CU-DU architecture. In particular applicant point to the 3GPP documents for 
Examiner respectfully disagrees. Particularly, Examiner notes that the claim does not claim the particular architecture as described in arguments. In particular, it does not recite the interfaces that would allow one of ordinary skill in the art to distinguish between the two architecture and distinguish the claimed subject matter from the reference. For example, how would an ordinary skill in the art distinguish the CU that is claimed from the BS of Kang or DU of the claim from the relay stations of the Kang. There is nothing in the claimed subject matter than allow distinguishing claimed subject matter from the prior art. Note that in the last part, the claim does not state that CU and DU are part of gNB. Rather the claim recites that they are part of RAN. The relay nodes and BS are equivalently part of radio access node. Note that the reference describes that the node is still part of same BS if the node is moved from one RN to another. See par. 0020-0021. As such, Applicant amendment does not distinguish the claimed feature from cited prior art. Although, the given architecture might be different, the architecture as described are not part of the claimed subject matter. As such applicant argument are not persuasive. 
Applicant additionally notes that Kang does not disclose “to hand over a terminal from source cell to target cell…the source and target cell are served by different DUs.” These argument is based on the above argument, that CU-DU architecture is different than relay architecture, which as explained above is not found persuasive. 
Arguendo, assuming that the architectures were different and there was substantial evidence in the claim that distinguished the CU and DUs from BS and relay nodes of prior art (which applicant does not agree), the architecture as described by Applicant was known prior to . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2010/00208692 A1) in view of Ishida et al. (US 2012/0008776 A1) or Samsung (WO 2015/020449 A1).

Regarding claim 19, 29, Kang discloses the method or an apparatus, comprising: 
A non-transitory computer-readable medium storing instructions; and one or more processors coupled to the storage medium and configured to execute the instructions to cause the apparatus to:
determining, by a centralized unit (CU) node of a radio access network (RAN), to hand over a terminal from a source cell to a target cell (see par. 0066-0072, discloses RAN indicating to UE), wherein the RAN node comprises the CU node and at least two distributed unit (DU) nodes, the CU node is connected to the at least two DU nodes of the RAN node, and the source cell and the target cell are served by different DU nodes (see at least fig . 2, discloses CU such as BS and two DU such as serving and target RS); 

using, by the CU node in communication of the CU node with the terminal in the target cell, in case that both the source cell and the target cell are located at the CU node, a root key that is used in the source cell (see fig. 3-4, step 313, 409-411, discloses maintaining the key or using the same key by omitting the exchange procedure of key); and 
sending, by the CU node in case that both the source cell and the target cell are located at the CU node, a handover command to the terminal to instruct the terminal to retain the root key used in the source cell after handing over from the source cell to the target cell (see fig. 2, 211-213).
Kang fails to disclose a non-transitory computer-readable medium storing instructions; and one or more processors coupled to the storage medium and configured to execute the instructions to cause the apparatus to perform functions and wherein the key is further an access stratus key. 
Ishida further discloses wherein the key is further an access stratum key, and utilizing the same key in target node as the source node when performing intra-cell handover (see fig. 4-5, S106 and S127, describes holding key during intra eNB handover) or a non-transitory computer readable storage medium storing instructions (par. 00155-0157); and one or more processors coupled to the storage medium and configured to execute instructions as described in claim 23 (par. 00155-0157).

The motivation for doing so would be to prevent unnecessary or frequently updating of the key (Ishida at par. 0020-0021).
Kang also fails to disclose wherein the handover command does not include a derivation parameter. 
However, Ishida further discloses updating NCC by incrementing the value of NCC whenever a key is to be updated and keeping the value of NCC same when the same key to be utilized (see fig. 6 S201-s207, par. 0098, specifically discloses using same NCC of the terminal, see also fig. 8, s244 and fig. 4, sl05-sl06, in other words, Ishida discloses that NCC is used to indicate that the key is to be updated or not). Ishida also explicitly discloses wherein the handover command does not include a derivation parameter (see fig. 5, S121 discloses receiving HO command, S122, S125 discloses checking for derivation command, and S127 holding the key). Alternatively, Samsung also discloses wherein the handover message does not include NCC to signal reuse of the same key (see claim 9).
Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to include a handover command without NCC value when a key is not to be updated instead of signaling of the NCC with same value to indicate to the UE to reuse the same key from source cell.
The motivation for doing so would be to allow determining if a particular key is to be updated. Further not including the NCC to signal the reuse of the key decreases the complexity by reducing the signaling. 

Claims 34, 36, 38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ishida and Samsung as applied to claim 13, 19, 23, 29 above, and further in view of Pelletier et al. (US 9,788,358 B2).

Regarding claims 36, 40, Kang fails to disclose but Pelletier discloses the method or the apparatus wherein a packet data convergence protocol (PDCP) layer and a protocol layer above the PDCP layer are deployed in CU node, and a radio link control (RLC) layer, a media access control (MAC) layer and a protocol layer below are deployed in the at least two DU nodes (see at least fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein a packet data convergence protocol (PDCP) layer and a protocol layer above the PDCP layer are deployed in CU node, and a radio link control (RLC) layer, a media access control (MAC) layer and a protocol layer below are deployed in the at least one DU node as described by Pelletier.
The motivation for doing so would distributed architecture promoting the flexibility and scalability of deployment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466